Citation Nr: 0010390	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-20 703	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral defective 
hearing.  

2.  Whether the claim of service connection for bilateral 
defective hearing is well-grounded.  

3.  Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from July 1949 to April 1953.  
In a June 1983 rating decision, the RO denied service 
connection for bilateral defective hearing.  In letters dated 
in July 1983 and August 1983, the RO informed the veteran of 
the denial of his claim, but he did not reply to the letters 
and did not file a timely appeal of the denial of his claim.  
In March 1998, the veteran submitted what, given the prior RO 
denial of his claim in June 1983 was, in effect, a request to 
reopen the claim of service connection for bilateral 
defective hearing.  The RO construed the issue as a claim of 
service connection for bilateral defective hearing and denied 
the claim in a May 1998 rating decision.  This appeal arises 
from the May 1998 rating decision.  Given that, for reasons 
set forth more fully below, the Board of Veterans' Appeals 
(Board) construes the issues on appeal as they are listed on 
the preceding page and the disposition of those issues which 
are the subject of a decision herein is favorable to the 
veteran, the Board concludes that the RO's characterization 
of the veteran's request to reopen his claim as a claim of 
service connection for bilateral defective hearing and 
adjudication of the issue on that basis is not unfairly 
prejudicial to the veteran.  In April 1999, the veteran was 
accorded a hearing before a hearing officer at the RO, and a 
transcript of that hearing is included in the claims folder.  
The claim of service connection for bilateral defective 
hearing is the subject of a remand which follows this 
decision.  



FINDINGS OF FACT

1.  In June 1983, the RO denied service connection for 
bilateral defective hearing.  

2.  Additional evidence submitted since June 1983 includes a 
medical opinion which relates the veteran's bilateral 
defective hearing to noise exposure in service, and is of 
such significance that it must be considered to fairly decide 
the merits of the claim.  

3.  The veteran's claim of service connection for bilateral 
defective hearing is plausible.  


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied service connection 
for bilateral defective hearing in June 1983 is new and 
material; the claim of service connection for bilateral 
defective hearing is reopened.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The claim of service connection for bilateral defective 
hearing is well-grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record when the RO denied service connection 
for bilateral defective hearing in June 1983 included the 
veteran's Form DD-214 ("Report of Separation from the Armed 
Forces of the United States"), which showed that he served 
aboard a U.S. Navy landing ship tank (LST).  His service 
medical records did not contain any complaint, diagnosis, or 
treatment of defective hearing.  

A report of a post-service audiological evaluation of the 
veteran at the Eye and Ear Hospital in Pittsburgh, 
Pennsylvania, dated in October 1973, contained an 
audiologist's finding that the veteran had mild sloping 
sensory-neural hearing loss, bilaterally.  The audiologist 
opined that the clinical findings of hearing loss were 
consistent with the veteran's history of noise exposure, but 
there was no reference to noise exposure in service.  

Evidence received after the June 1983 rating decision 
included a copy of his discharge certificate.  The reverse of 
the discharge certificate indicates that the veteran's rating 
at the time of his discharge from service was engineman third 
class.  

On VA examination of the veteran in August 1998, the examiner 
noted that the veteran's medical records were not available 
for review.  The veteran complained of difficulty hearing in 
all listening situations.  He denied ear pathology or 
tinnitus, and gave a history of hearing difficulty since 
being exposed to engine room noise in service.  On clinical 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
85
90
105
LEFT
40
65
80
95
95

The speech recognition score was 56 in the right ear and 54 
in the left ear.  The diagnosis was bilateral sensorineural 
hearing loss with poor word recognition.  

On a subsequent VA examination in August 1998, the veteran's 
complaints included bilateral hearing loss.  He gave a 
history of noise exposure in service while working in the 
engine room of a ship.  On clinical evaluation, both eardrums 
were intact, and it was noted that the veteran had 
significant hearing loss.  There was no drainage from the 
ears.  The examiner's diagnostic impressions included 
bilateral hearing impairment.  

In October 1998, the veteran submitted a statement describing 
his employment history since service. He indicated that, in 
the early 1950s, he worked for a heating and plumbing 
company, installing gas conversion furnaces.  He subsequently 
joined an iron workers' union and painted structural steel.  
From approximately 1955 onward, he worked in various 
capacities as an iron worker; placing siding on buildings, 
erecting steel framework for buildings and bridges, and 
acting as a foreman for bridge, rigging and construction 
companies.  He described the noise level as high at times 
during his employment in the 1960s as a connector, but added 
that all iron work-related employment (all employment after 
approximately 1955) 
required ear protection, which was furnished by the employer.  

A letter from A&M Hearing, Inc., Miracle Ear Center, dated 
May 1998, and an accompanying audiogram dated August 1996, 
were subsequently associated with the claims folder.  A June 
1989 billing statement from O.R.L. Associates was also 
submitted to the claims folder.  The billing statement 
reflects audiological services provided to the veteran in 
June 1989.  

In a March 1999 letter, Peter F. White, M.D., reported having 
reviewed the veteran's medical history.  Dr. White did not 
specify which records he reviewed.  Dr. White indicated that 
the veteran had had a large amount of noise exposure during 
service.  He added that the veteran had had a limited amount 
o noise exposure after service as an iron worker for eight 
years, and then very little noise exposure thereafter.  Dr. 
White opined that the majority of the veteran's noise 
exposure was in an engine room and from gunfire during 
service, and this noise exposure would be one of the major 
causes of his current hearing difficulties.  

At a hearing in April 1999 before a hearing officer at the 
RO, the veteran testified that he was exposed to extremely 
loud noises while working in a ship's engine room during 
service.  He explained that, on one occasion, he reported to 
the ship's sick bay with complaints of hearing difficulties, 
and was told by a petty officer providing the crew with 
medical assistance that he should lie down and wait for his 
hearing to return.  His hearing returned after approximately 
two hours, but he was having hearing problems when he was 
discharged from service.  The veteran corrected Dr. White's 
statement about his post-service employment history, 
indicating that he had been employed as an ironworker for 
more than eight years and, he was initially exposed to 
significant noise in his work environment.  Air guns and 
other noise-producing equipment were used.  When he became a 
foreman, he was able to remove himself from what he described 
as constant noise.  The veteran testified that he had been 
treated for hearing loss in the 1960s at a health care 
facility he identified as the "Falk Clinic", but no records 
were available from that facility.  

Analysis

Whether New and Material Evidence Has Been
Submitted to Reopen the Claim of Service Connection
For Bilateral Defective Hearing

As an initial matter, the Board notes that, pursuant to 
38 C.F.R. § 3.385 (1999), for the purposes of applying laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
Given the medical evidence of record in this case, it is 
undisputed that the veteran has a bilateral hearing loss 
which meets the standard contained in 38 C.F.R. § 3.385.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  By rating decision of June 1983, 
the RO denied service connection for bilateral defective 
hearing.  The veteran failed to timely appeal that decision; 
thus the decision became final and is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105.  To reopen 
the claim, the claimant must present or secure new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
subject matter under consideration, which is neither 
cumulative or redundant, and which by itself, or in 
consideration with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (1998).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in 
determining whether evidence is new and material to reopen a 
claim, the credibility of the evidence is to be presumed.  
Justis v. Principi, 3 Vet. App. 510 (1992).  

The evidence added to the record since the June 1983 rating 
decision denying service connection for bilateral defective 
hearing includes Dr. White's letter of March 1999, which 
contained a medical opinion relating the veteran's current 
bilateral defective hearing to noise exposure in service.  
This evidence is neither cumulative nor duplicative, but 
bears directly and substantially upon the subject matter 
under consideration, namely whether the veteran currently has 
bilateral defective hearing which began in service.  This 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim and is, 
therefore, material.  As new and material evidence has been 
submitted, the claim of service connection for bilateral 
defective hearing is reopened.  


Whether the Claim for Service Connection for Bilateral
Defective Hearing is Well-Grounded

It must next be determined whether the reopened claim is 
well-grounded pursuant to 38 U.S.C.A. § 5107(a).  The Court 
has held that, in order for a claim for service connection to 
be well-grounded, there must be competent medical evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the record contains medical diagnoses of 
bilateral sensorineural hearing loss, and the veteran's 
defective hearing meets VA standards contained in 38 C.F.R. 
§ 3.385.  This satisfies the first element of Caluza.  The 
veteran is competent to assert that was exposed to noise in 
service, thus fulfilling the second element of Caluza.  Dr. 
White's medical opinion relating the veteran's current 
bilateral defective hearing to noise exposure in service 
satisfies the nexus requirement of Caluza.  Therefore, the 
claim of service connection for bilateral defective hearing 
is well-grounded, and to that extent, the appeal should be 
granted.  


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for bilateral defective hearing 
and the claim is reopened.  

The claim of service connection for bilateral defective 
hearing is well-grounded, and to that extent, the appeal is 
granted.  



REMAND

With regard to the claim of service connection for bilateral 
defective hearing, the Board notes that, while Dr. White has 
opined that the veteran's current defective hearing is 
related to noise exposure during service, the records which 
he reviewed in forming his opinion were not specified.  
Furthermore, in his hearing testimony, the veteran himself 
corrected the statement in Dr. White's letter to the effect 
that the veteran was an ironworker for only eight years.  The 
veteran indicated that he was an ironworker for more than 
eight years and, at times, was exposed to significant noise.  
Dr. White also indicated that the veteran's noise exposure 
during service included exposure to gunfire, and the veteran 
has not himself asserted that his noise exposure during 
service included exposure to gunfire.  

Given the foregoing, the Board concludes that a VA 
examination to determine the etiology of the veteran's 
bilateral defective hearing following a careful review of the 
veteran's records is needed.  

Accordingly, the claim of service connection for bilateral 
defective hearing is REMANDED to the RO for the following:

1.  The veteran should be accorded a VA 
examination by an otolaryngologist to 
determine the etiology of his bilateral 
defective hearing.  The claims folder 
must be available for the examining 
physician to review in connection with 
the examination and the examining 
physician must report that the claims 
folder has been reviewed.  The examining 
physician must furnish an opinion as to 
whether it is at least likely as not that 
the veteran's bilateral defective hearing 
began as a result of noise exposure in 
the engine room of a ship in service.  

2.  The RO should then review the claim 
of service connection for bilateral 
defective hearing and determine whether 
the claim may be granted.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The case should then be forwarded to the Board for further 
appellate consideration.  No action is required of the 
veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvement Act of 1994, 
Pub L. No. 103-446, § 302, 108 State. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and
38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


